Case: 1:20-cv-00757 Document #: 13-1 Filed: 04/27/20 Page 1 of 3 PageID #:118




  STANG v. UNION FOR REFORM JUDAISM


MEM. OPP. TO 12(b)(6) MOTION TO DISMISS


Highlighted, Restored Text – Stevens v. Tillman




      EXHIBIT A
         Case: 1:20-cv-00757 Document #: 13-1 Filed: 04/27/20 Page 2 of 3 PageID #:119


Stevens v. Tillman, 855 F.2d 394 (1988)
48 Ed. Law Rep. 1080

  principal making such racist statements.                       of their condemnations. The students were doing poorly at
                                                                 math; Stevens employed a method of testing that her
  The teachers of the school have brought to most of our         witnesses at trial conceded was improper; the students
  attention that it has been run as a dictatorship, and we       were forced to walk home and back again at lunch;
  do not need a dictatorship in our children’s school....        Stevens was a strict disciplinarian; Stevens thought poorly
  They’re being degraded and put down, and it’s all              of the pupils (“welfare children”) and their prospects
  because of a dictatorship with Miss Stevens.                   (they needed “psychologicals”); and on and on. Most of
                                                                 these factual averments were submitted to the jury, which
  We have exposed the Mollison pollution.... Since 1975,         found several false but not intentionally so; others were
  the quality of education has gone down at Mollison             found true (or were not pressed by Stevens). All that
  School and Miss Stevens has sat and watched it. She            remained was the characterization, which under Illinois
  did nothing about it.... Miss Stevens is insensitive to the    law is not actionable apart from the underlying statements
  children, the parents and the community. We can no             of fact.
  longer allow her to destroy our children’s minds.              One subject was removed from the jury’s purview without
                                                                 any (evident) submission of underlying fact: the repeated
The common law in Illinois follows the Restatement
                                                                 claim that Stevens is a “racist”. This was offered as a
(Second) of Torts § 566 (1977), which provides:
                                                                 body blow, an attack on fitness and integrity. Stevens
                                                                 argues that it is libel per se under Illinois law. Tillman
                                                                 also declared that Stevens “made numbers of very racist
             A defamatory communication may                      statements, so many that I would use all of my time to
             consist of a statement in the form                  explain to you some of the statements that were made.”
             of an opinion, but a statement of                   Stevens either did or did not make repugnant statements;
             this nature is actionable only if it                Tillman said that she had, yet offered no examples. One is
             implies      the    allegation   of                 entitled to wonder how such an assertion can be
             undisclosed defamatory facts as the                 “opinion.” Perhaps Tillman meant only to characterize
             basis for the opinion.                              statements of the “welfare-mother” variety; this
                                                                 interpretation would be an opinion rather than a
                                                                 declaration of fact. The words also might have implied
                                                                 something like: “Stevens made to me statements similar
When a statement in the form of an opinion discloses the         to those that Gov. Ross Barnett made while standing in
defamatory facts (or refers to facts in the public record), it   the schoolhouse door, and she holds the same views about
is not actionable apart from those facts. See Horowitz v.        black people that Barnett did.” That would be a statement
Baker, 168 Ill.App.3d 603, 119 Ill.Dec. 711, 523 N.E.2d          of fact, and could be quite wrong.
179 (3d Dist.1988); Stewart v. Chicago Title Insurance
Co., 151 Ill.App.3d 888, 104 Ill.Dec. 865, 503 N.E.2d 580              [Start of Block Quote in Defendants’ Mem. 5]
(4th Dist.1987), both building on dicta in Owen v. Carr,         Curiously, Stevens does not contend that the jury should
113 Ill.2d 273, 277–81, 100 Ill.Dec. 783, 787–88, 497            have been allowed to consider whether Tillman’s oratory
N.E.2d 1145, 1148–49 (1986). (In Costello v. Capital             implied to listeners that Stevens had made the kind of
Cities Communications, Inc., 153 Ill.App.3d 956, 966–67,         statements that all ears find repellant. Stevens contends
106 Ill.Dec. 154, 160–62, 505 N.E.2d 701, 707–09 (5th            that the epithet “racist” is itself actionable because it
Dist.1987), a divided panel concluded that Stewart had           marks her as unfit to be principal of a public school and
misinterpreted *401 Owen; Horowitz followed Stewart              because Tillman used the term (in conjunction with the
without further discussion, and we are convinced that            claim that she had conducted an “investigation”) to imply
these cases are on solid ground.) Horowitz is particularly       possession of derogatory information. The results of the
instructive, because the speech in question there made a         “investigation”, such as it was, were spread before the
number of derogatory statements (“sleazy”, “cheap”, “pull        jury. We do not think a court of Illinois would agree that
a fast one”, “secret”, and “rip-off”) about the plaintiff’s      the term itself is actionable, so again we do not consider
purchase of bricks from a city. These statements readily         any constitutional argument.
could have been read to imply the speaker’s knowledge of
bribery, extortion, or some other crime. The court               Illinois has competing doctrines: first, that statements
nonetheless held them not actionable under state law,            impugning one’s professional competence are actionable
because a newspaper earlier had published the facts on           without further proof of injury; second, that “mere
which these characterizations had been based.                    name-calling” is not actionable. Compare Costello v.
                                                                 Capital Cities Media, Inc., 111 Ill.App.3d 1009, 67
Tillman and her confederates disclosed the principal bases
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      7
        Case: 1:20-cv-00757 Document #: 13-1 Filed: 04/27/20 Page 3 of 3 PageID #:120


Stevens v. Tillman, 855 F.2d 394 (1988)
48 Ed. Law Rep. 1080

Ill.Dec. 721, 445 N.E.2d 13 (5th Dist.1982) (“lying            unfortunate brand of politics, but it also drains the term of
leadership” is actionable per se), affirmed in relevant part   its former, decidedly opprobrious, meaning. The term has
after later appeal, 153 Ill.App.3d 956, 106 Ill.Dec. 154,      acquired intermediate meanings too. The speaker may use
505 N.E.2d 701, 708 (1987); Erickson v. Aetna Life &           “she is a racist” to mean “she is condescending to me,
Casualty Co., 127 Ill.App.3d 753, 83 Ill.Dec. 72, 469          which must be because of my race because there is no
N.E.2d 679 (2d Dist.1984) (calling chiropractor’s              other reason to condescend”—a reaction that attaches
treatment “unreasonable & unnecessary” is actionable per       racial connotations to what may be an inflated opinion of
se); with, e.g., Horowitz (“sleazy” and “rip-off” are          one’s self—or to mean “she thinks all black mothers are
name-calling); Valentine v. North American Co. for Life        on welfare, which is stereotypical”. Meanings of this sort
& Health Insurance., 60 Ill.2d 168, 328 N.E.2d 265             fit comfortably within the immunity for name-calling.
(1974) (“lousy agent” is name-calling); and Skolnick v.
Nudelman, 95 Ill.App.2d 293, 305, 237 N.E.2d 804, 810          Language is subject to levelling forces. When a word
(1st Dist.1968) (“nut”, “mishuginer”, and “screwball” are      acquires a strong meaning it becomes useful in rhetoric. A
name-calling). We shall not pretend to be able to              single word conveys a powerful image. When plantation
harmonize these cases. “Liar” and “unnecessary medical         owners held blacks in chattel slavery, when 100 years
treatment” imply a greater degree of certainty *402 than       later governors declared “segregation now, segregation
does “lousy agent” or “rip-off” and therefore, we suppose,     forever”, everyone knew what a “racist” was. The
imply access to additional supporting facts, but there is      strength of the image invites use. To obtain emotional
hardly a bright line. We do not think it necessary to          impact, orators employed the term without the strong
wrestle with the subject in light of Owen v. Carr, the most    justification, shading its meaning just a little. So long as
recent word from the Supreme Court of Illinois, which          any part of the old meaning lingers, there is a tendency to
held that “[l]anguage to be considered defamatory must         invoke the word for its impact rather than to convey a
be so obviously and naturally harmful to the person to         precise meaning. We may regret that the language is
whom it refers that a showing of special damages is            losing the meaning of a word, especially when there is no
unnecessary.” 497 N.E.2d at 1147, 100 Ill.Dec. at 785.         ready substitute. But we serve in a court of law rather than
Owen ruled that, as a matter of law, an accusation that an     of language and cannot insist that speakers cling to older
attorney filed a complaint “deliberately to intimidate” the    meanings. In daily life “racist” is hurled about so
defendants was not actionable, although the comment            indiscriminately that it is no more than a verbal slap in the
implied professional wrongdoing.                               face; the target can slap back (as Stevens did). It is not
                                                               actionable unless it implies the existence of undisclosed,
Accusations of “racism” no longer are “obviously and           defamatory facts, and Stevens has not relied on any such
naturally harmful”. The word has been watered down by          implication.
overuse, becoming common coin in political discourse.
Tillman called Stevens a racist; Stevens issued a press                  [End of Block Quote on Defendants’ Mem. 6]
release calling Tillman a “racist” and her supporters
“bigots”. Formerly a “racist” was a believer in the
superiority of one’s own race, often a supporter of slavery    III
                                                               [4] [5]
or segregation, or a fomenter of hatred among the races.             The district court instructed the jury that it could
Stevens, the principal of a largely-black school in a large    return a verdict for Stevens only if it found by clear and
city, obviously does not believe that blacks should be         convincing evidence that any falsehood had been uttered
enslaved or that Jim Crow should come to Illinois; no one      with knowledge of the lie or recklessness toward the truth.
would have inferred these things from the accusation.          See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 106
Politicians sometimes use the term much more loosely, as       S.Ct. 2505, 91 L.Ed.2d 202 (1986); New York Times Co.
referring to anyone (not of the speaker’s race) who            v. Sullivan, 376 U.S. 254, 279–86, 84 S.Ct. 710, 725–29,
opposes the speaker’s political goals—on the “rationale”       11 L.Ed.2d 686 (1964). It did so on two grounds: that
that the speaker espouses only what is good for the            *403 Stevens is a public official, and that the speakers
jurisdiction (or the audience), and since one’s opponents      were exercising their right to petition the government for
have no cause to oppose what is beneficial, their              redress of grievances.
opposition must be based on race. The term used this way
means only: “He is neither for me nor of our race; and I       Stevens relies on Hutchinson v. Proxmire, 443 U.S. 111,
invite you to vote your race.” When Stevens called             133–36, 99 S.Ct. 2675, 2687–89, 61 L.Ed.2d 411 (1979),
Tillman a “racist”, Stevens was accusing Tillman of            for the proposition that public criticism does not
playing racial politics in this way rather than of believing   transmute the target into a “public figure”. Granted. But
in segregation or racial superiority. That may be an           Stevens was a public official —just like the commissioner
                                                               who supervised the police department in New York Times
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      8
